Judgment, Supreme Court, New York County (Peter J. Benitez, J., at plea; Patricia M. Nunez, J., at sentencing), rendered October, 21, 2008, convicting defendant of attempted criminal possession of a controlled substance in the third degree, and sentencing her to a term of one year, unanimously affirmed.
The court was not deprived of jurisdiction by the 13-year delay between defendant’s plea and her sentencing (see CPL 380.30 [1]; People v Drake, 61 NY2d 359, 366 [1984]). The delay was almost entirely caused by defendant’s continuing unlawful failure to appear for sentencing, as well as her use of multiple aliases and false pedigree information at the time of her numerous arrests and incarcerations during the period of delay (see People v Ortiz, 60 AD3d 563 [2009], lv denied 12 NY3d 919 [2009]). Furthermore, defendant had many opportunities to end the delay by surrendering herself while at large, or by correctly identifying herself when arrested; instead, she “continued to disregard [her] legal duty to present [her] self for sentencing” (People v Robinson, 69 AD3d 498, 499 [2010], lv denied 15 NY3d 955 [2010]).
In 2006, the Department of Correctional Services and the Department of Criminal Justice Services discovered that defendant, then incarcerated under the name Rashonda Kareem, was also known under other names, including a name similar to the name she is using in this case. Although defendant’s NYSID sheets were consolidated, there is no evidence that these State agencies, or anyone else, ever informed the District Attorney’s Office that defendant was incarcerated, and such knowledge will not be imputed to the People absent some evidence that they knew or should have known of such incarceration (see People v Reyes, 214 AD2d 233, 236 [1995], lv denied 87 NY2d 850 [1995]; see also People v Williams, 78 AD3d 160, 167 [2010], lv denied 16 NY3d 838 [2011]). Concur — Tom, J.P., Saxe, Acosta, DeGrasse and Román, JJ.